         Case 1:18-cv-05014-JPB Document 50-2 Filed 04/06/20 Page 1 of 2




                 ~s.lRDô k1nso,tJ
                 ~ ~1SZfrOtQQTR O/1i2~—
                 AL CO&CThOT9AJ~j~q5Tfl1jpToN
                 ixdooo                                 4-.
                tH~sm~, KY 40962-4cq0




     I
    I,                                                                                           ~PnrT3

                                                                 ~tV               Rro&~~             J-.A lb I ~



I    NAM~E~tOO
     HEnNa 5flZto~’? QTR.
                               -~J~

                                     ±~r~
     FEDERAL CORREC11ONAL INSTITIYI’ION
     P.C BOX 4CRXI
     NIANC:HES11:K. KY 411962-41)Dfl
                                                                 ($•
                                                                 .~
                                                                        tni.t4~~
                                                                       P? .jLi~
                                                                                  I...




                                                                Vtc~oc~ ‘.3 PortS                               4 ~r,   a-i
                                                                ~5R~  ~*J4tsJd1 C~ReeJ( ?~b,
                                                                 RmüsR i2~thGCj i—A




r                    ULSA

         6t4       2Ø’$’1

    ~-%I*~i”~
           ¶1)
                   s~~$1i4tC1

                                        ~-A   ~   •~%

                             -                      ~                                    -   ~   ..?t~i   A~i




                                                              ~l ~
    Case 1:18-cv-05014-JPB Document 50-2 Filed 04/06/20 Page 2 of 2




                                         4)   ,




                            Li~zCLcrte




I
F
